Motion Denied and Order filed July 15, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00130-CV
                                   ____________

                         ROGER JENKINS, Appellant

                                        V.

                     RONNIE WAYNE WILLS II, Appellee


                     On Appeal from the 246th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-66572

                                     ORDER

      Appellant has filed an unagreed motion to consolidate this appeal with
related appeal number 14-20-00132-CV. When multiple notices of appeal from
the same judgment or order have been filed, the court encourages the parties to
consider requesting consolidation of those appeals. However, these appeals are not
from the same order. The motion is denied.

      Appellant has not requested a joint briefing schedule or filed a motion to file
a single brief that applies to both appeals. Appellant’s briefs in both appeals are
due July 29, 2021.

      The appeals will be coordinated and submitted to the same panel.

                                     PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Hassan.